Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 1933 Act File No. 333-123257 1940 Act File No. 811-10325 Market Vectors ETF Trust Supplement dated October 17, 2007 (Supplement) to the Statements of Additional Information dated April 9, 2007 May 1, 2007 and July 31, 2007 This Supplement updates certain information contained in the above-dated Statements of Additional Information for Market Vectors ETF Trust (the Trust) regarding the Market VectorsAgribusiness ETF, Market VectorsEnvironmental Services ETF, Market VectorsGlobal Alternative Energy ETF, Market VectorsGold Miners ETF, Market VectorsNuclear Energy ETF, Market VectorsRussia ETF and Market VectorsSteel ETF (the Funds), each a series of the Trust. You may obtain copies of the Trusts Statements of Additional Information free of charge, upon request, by calling toll-free 1.800.826.2333 or by visiting the Van Eck website at www.vaneck.com . A. The Statement of Additional Information for the Market VectorsGlobal Alternative Energy ETF and Market VectorsRussia ETF dated April 9, 2007, is revised as follows: 1. On page 18 of the Statement of Additional Information, the heading Interested Trustee is replaced with Interested Trustees. 2. Under the heading Independent Trustees on page 17 of the Statement of Additional Information, the information pertaining to Mr. DeFeo is amended and restated as described below and is moved to page 18 of the Statement of Additional Information under the heading Interested Trustees. Name, Address 1 Position(s) Term of Principal Occupation(s) Number of Other and Age Held with Office 2 and During Past Five Years Portfolios in Directorships Fund Length of Fund Held By Time Complex 3 Trustee Served Overseen Phillip D. DeFeo 5 61 Chairman Since 2006 Managing Director, Lithos 7 Director of and Trustee Capital Trustee Partners Visa USA, LLC., 2005 to present; Computershare Chairman and CEO, Limited, Pacific Exchange, Inc., Reflow, 1999 to 2005. Forward Asset Management, LLC, Berea College and Interactive Brokers LLC. 5 Mr. DeFeo is an interested person of the Funds within the meaning of the 1940 Act due to his directorship at Interactive Brokers LLC. 3. Under the heading Independent Trustees on page 17 of the Statement of Additional Information, the information pertaining to Mr. Short is amended and restated as described below. Name, Address 1 Position(s) Term of Principal Occupation(s) Number of Other and Age Held with Office 2 and During Past Five Years Portfolios in Directorships Fund Length of Fund Held By Time Complex 3 Trustee Served Overseen R. Alastair Short 54* Trustee Since 2006 Vice Chairman, W.P. 16 None. Stewart & Co., Ltd. (asset management firm), September 2007 to present; Managing Director, The GlenRock Group, LLC (private equity investment firm), May 2004 to September 2007; President, Apex Capital Corporation (personal investment vehicle), Jan. 1988 to present; President, Matrix Global Investments, Inc. and predecessor company (private investment company), September 1995 to January 1999. 4. Under the heading Independent Trustees on page 17 of the Statement of Additional Information, the information pertaining to Mr. Chow is amended and restated as described below. Name, Address 1 Position(s) Term of Principal Occupation(s) Number of Other and Age Held with Office 2 and During Past Five Years Portfolios in Directorships Fund Length of Fund Held By Time Complex 3 Trustee Served Overseen David H. Chow 49 * Trustee Since 2006 Chief Investment Officer, 7 None. Torch Hill Investment Partners (private equity firm), September 2007 to present; Managing Partner, Lithos Capital Partners LLC (private equity firm), January 2006 to September 2007; Managing Director, DanCourt Management LLC (strategy consulting firm), March 1999 to present; Managing Director, AIG Horizon Partners, LLC (venture capital firm), May 2000 to July 2002. 5. On page 21 of the Statement of Additional Information, the reference to Mr. DeFeo in the second sentence in the second paragraph is removed. 6. On page 21 of the Statement of Additional Information, the first sentence of the first paragraph under the heading Remuneration of Trustees is amended and restated as follows: The Trust pays each Independent Trustee and Mr. DeFeo an annual retainer of $10,000, a per meeting fee of $5,000 for scheduled quarterly meetings of the Board and each special meeting of the Board and a per meeting fee of $2,500 for telephonic meetings. B. The Statement of Additional Information for the Market VectorsEnvironmental Services ETF, Market VectorsGold Miners ETF and Market VectorsSteel ETF dated May 1, 2007, is revised as follows: 1. Under the heading Independent Trustees on page 17 of the Statement of Additional Information, the information pertaining to Mr. DeFeo is amended and restated as described below and is moved to page 18 of the Statement of Additional Information under the heading Interested Trustees. Name, Address 1 Position(s) Term of Principal Occupation(s) Number of Other and Age Held with Office 2 and During Past Five Years Portfolios in Directorships Fund Length of Fund Held By Time Complex 3 Trustee Served Overseen Phillip D. DeFeo 5 61 Chairman Since 2006 Managing Director, Lithos 7 Director of and Trustee Capital Trustee Partners Visa USA, LLC., 2005 to present; Computershare Chairman and CEO, Limited, Pacific Exchange, Inc., Reflow, 1999 to 2005. Forward Asset Management, LLC, Berea College and Interactive Brokers LLC. 5 Mr. DeFeo is an interested person of the Funds within the meaning of the 1940 Act due to his directorship at Interactive Brokers LLC. 2. Under the heading Independent Trustees on page 17 of the Statement of Additional Information, the information pertaining to Mr. Short is amended and restated as described below. Name, Address 1 Position(s) Term of Principal Occupation(s) Number of Other and Age Held with Office 2 and During Past Five Years Portfolios in Directorships Fund Length of Fund Held By Time Complex 3 Trustee Served Overseen R. Alastair Short 54* Trustee Since 2006 Vice Chairman, W.P. 16 None. Stewart & Co., Ltd. (asset management firm), September 2007 to present; Managing Director, The GlenRock Group, LLC (private equity investment firm), May 2004 to September 2007; President, Apex Capital Corporation (personal investment vehicle), Jan. 1988 to present; President, Matrix Global Investments, Inc. and predecessor company (private investment company), September 1995 to January 1999. 3. Under the heading Independent Trustees on page 17 of the Statement of Additional Information, the information pertaining to Mr. Chow is amended and restated as described below. Name, Address 1 Position(s) Term of Principal Occupation(s) Number of Other and Age Held with Office 2 and During Past Five Years Portfolios in Directorships Fund Length of Fund Held By Time Complex 3 Trustee Served Overseen David H. Chow 49 * Trustee Since 2006 Chief Investment Officer, 7 None. Torch Hill Investment Partners (private equity firm), September 2007 to present; Managing Partner, Lithos Capital Partners LLC (private equity firm), January 2006 to September 2007; Managing Director, DanCourt Management LLC (strategy consulting firm), March 1999 to present; Managing Director, AIG Horizon Partners, LLC (venture capital firm), May 2000 to July 2002. 4. On page 21 of the Statement of Additional Information, the reference to Mr. DeFeo in the second sentence in the first paragraph is removed. 5. On page 21 of the Statement of Additional Information, the first sentence of the first paragraph under the heading Remuneration of Trustees is amended and restated as follows: The Trust pays each Independent Trustee and Mr. DeFeo an annual retainer of $10,000, a per meeting fee of $5,000 for scheduled quarterly meetings of the Board and each special meeting of the Board and a per meeting fee of $2,500 for telephonic meetings. C. The Statement of Additional Information for the Market Vectors- Agribusiness ETF and Market Vectors  Nuclear Energy ETF dated July 31, 2007, is revised as follows: 1. On page 14 of the Statement of Additional Information, the heading Interested Trustee is replaced with Interested Trustees. 2. Under the heading Independent Trustees on page 13 of the Statement of Additional Information, the information pertaining to Mr. DeFeo is amended and restated as described below and is moved to page 14 of the Statement of Additional Information under the heading Interested Trustees. Name, Address 1 Position(s) Term of Principal Occupation(s) Number of Other and Age Held with Office 2 and During Past Five Years Portfolios in Directorships Fund Length of Fund Held By Time Complex 3 Trustee Served Overseen Phillip D. DeFeo 5 61 Chairman Since 2006 Managing Director, 7 Director of and Trustee Lithos Capital Trustee Visa USA, Partners LLC., 2005 to Computershare present; Chairman and Limited, CEO, Pacific Exchange, Reflow, Inc., 1999 to 2005. Forward Asset Management, LLC, Berea College and Interactive Brokers LLC. 5 Mr. DeFeo is an interested person of the Funds within the meaning of the 1940 Act due to his directorship at Interactive Brokers LLC. 3. Under the heading Independent Trustees on page 13 of the Statement of Additional Information, the information pertaining to Mr. Short is amended and restated as described below. Name, Address 1 Position(s) Term of Principal Occupation(s) Number of Other and Age Held with Office 2 and During Past Five Years Portfolios in Directorships Fund Length of Fund Held By Time Complex 3 Trustee Served Overseen R. Alastair Short 54* Trustee Since 2006 Vice Chairman, W.P. 16 None. Stewart & Co., Ltd. (asset management firm), September 2007 to present; Managing Director, The GlenRock Group, LLC (private equity investment firm), May 2004 to September 2007; President, Apex Capital Corporation (personal investment vehicle), Jan. 1988 to present; President, Matrix Global Investments, Inc. and predecessor company (private investment company), September 1995 to January 1999. 4. Under the heading Independent Trustees on page 13 of the Statement of Additional Information, the information pertaining to Mr. Chow is amended and restated as described below. Name, Address 1 Position(s) Term of Principal Occupation(s) Number of Other and Age Held with Office 2 and During Past Five Years Portfolios in Directorships Fund Length of Fund Held By Time Complex 3 Trustee Served Overseen David H. Chow 49 * Trustee Since 2006 Chief Investment Officer, 7 None. Torch Hill Investment Partners (private equity firm), September 2007 to present; Managing Partner, Lithos Capital Partners LLC (private equity firm), January 2006 to September 2007; Managing Director, DanCourt Management LLC (strategy consulting firm), March 1999 to present; Managing Director, AIG Horizon Partners, LLC (venture capital firm), May 2000 to July 2002. 5. On page 17 of the Statement of Additional Information, the reference to Mr. DeFeo in the second sentence in the second paragraph is removed. 6. On page 17 of the Statement of Additional Information, the first sentence of the first paragraph under the heading Remuneration of Trustees is amended and restated as follows: The Trust pays each Independent Trustee and Mr. DeFeo an annual retainer of $10,000, a per meeting fee of $5,000 for scheduled quarterly meetings of the Board and each special meeting of the Board and a per meeting fee of $2,500 for telephonic meetings. PLEASE RETAIN THIS SUPPLEMENT FOR YOUR FUTURE REFERENCE
